IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JILLIAN ANNETTE DAVIS,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2833

MARY GRACE ABERNATHY,

      Appellee.

_____________________________/

Opinion filed February 5, 2015.

An appeal from the Circuit Court for Duval County.
Tyrie W. Boyer, Judge.

Seth Schwartz and Albert Tasker IV of The Schwartz Law Group, P.A.,
Jacksonville, for Appellant.

Valarie Linnen, Atlantic Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and BILBREY, JJ., CONCUR.